Citation Nr: 1745992	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision rendered by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

This case was previously before the Board in January 2016 and January 2017.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.  The January 2017 Board remand requested an addendum opinion which discussed whether the Veteran's cervical spine disability was caused by or a result of active duty service or caused or aggravated by his service-connected lumbar spine disability.

In response to the January 2017 Board remand, a May 2017 addendum opinion was obtained.  The opinion provider supplied inadequate opinions.  Specifically, the examiner opined that the Veteran's current neck disability is not caused by or a result of active duty based on the record.  While he acknowledged that the Veteran incurred neck pain from the 1986 motor vehicle accident, he further found that there was no impairment or disability found and that the neck pain was acute and resolved, noting that there was no continual discussion about the neck from service or post service within a time period reasonably possible expected.  As noted in the previous Board remand, the examiner again improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  The Board notes that according to the November 2015 Board hearing transcript, the Veteran reported that his neck began hurting him about a year or two after he got out of service.  Further no opinion and rationale were provided regarding whether it is at least likely as not that the Veteran's current cervical spine disability was caused or aggravated by his service-connected lumbar spine disability, as requested.  

As a result of the inadequacies noted above, a remand is necessary to provide the Veteran an adequate etiological opinion regarding his cervical spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Houston, Texas, and any associated outpatient clinics dated from April 2017 to present.

2.  Then, refer the Veteran's claims file and a copy of this remand to an examiner other than the one that performed the March 2016 VA examination and May 2017 addendum for an addendum opinion.  The examiner should be asked to review the claims file and answer the questions posed below.  If this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

Identify any current cervical spine disability.  For each cervical spine disability diagnosed, the examiner is requested to respond to the following:

(a)  Is it at least likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was incurred in, otherwise caused by his active duty service, include his documented motor vehicle accident in August 1986 that resulted in low back pain, or began within one year of his active duty service?

(b)  Alternatively, is it at least likely as not (50 percent or greater probability) that the Veteran's disability was caused or aggravated by his service-connected lumbar spine disability?

The examiner must include a detailed rationale for the conclusions/opinions generated, including citations to the medical evidence and lay testimony of record.  The examiner must consider and discuss the Veteran's specific contention that he experienced neck symptoms in service and has continued to experience those symptoms since service.  The examiner should note that the absence of in-service evidence is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the neck disability, that should be stated.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a cervical spine disability. If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and consideration of all new evidence submitted and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




